Sherry Radack                                                                         Christopher A. Prine
 Chief Justice                                                                        Clerk of the Court


Terry Jennings                                                                        Janet Williams
Evelyn Keyes                                                                          Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                            Court of Appeals                          Phone: 713-274-2700
                                                                                      Fax:   713-755-8131
Harvey Brown
Rebeca Huddle
                                              First District                          www.txcourts.gov/lstcoa.aspx
Russell Lloyd                                301 Fannin Street
 Justices
                                     Houston, Texas 77002-2066

                                                May 12, 2015

Michael William Elliott                                     John J. Harritylll
905 Front Street                                            Assistant District Attorney
Richmond, TX 77469                                          Fort Bend County
* DELIVERED VIA E-MAIL *                                     301 Jackson Street Room 101
                                                             Richmond, TX 77469
Daniel DeSantiago-Caraza                                     * DELIVERED VIA E-MAIL *
#145761
Fort Bend County Jail
1410 Williams Way Blvd
Richmond, TX 77469

RE:     Court of Appeals Number: 01-14-00506-CR          Trial Court Case Number: 12-DCR-059524

Style: Daniel DeSantiago-Caraza
        v.

        The State of Texas



        The First Court of Appeals has set the above cause for submission on June 16, 2015 before a panel
consisting of Chief Justice Radack, Justice Higley and Justice Massengale, subjectto change by the Court.

        The Court will not hear oral argument.

        Parties are encouraged to sign up for automated e-mail notices on the "CaseMail" page of the Court's
website (http://www.txcourts.gOv/lstcoa).


                                                      Very truly yours,


                                                                                  C




                                                      Christopher A. Prine, Clerk of the Court
Court of Appeals, First District                                                                           -Jtt U.S. POSTAGE» PITNEY BOWES
      301 Fannin Street
Houston, Texas 77002-2066
                                                                                                                  of77,002 *wwi.«t<a>           i
                                                                                                                 0001372104MAY 12        2015
                                   CASE NO. 01-14-00506-CR
                                   DANIEL DESANTIAGO-CARAZA
                                   #145761
                                   PORT R1"^*,r> />^^1 ,k •••"*'       • * ••
                                                                                                                     i'3,/2 9/l,S!
                                   1410WI NIXIE                      '"'*           5E X
                                                                   RETURN            TO      SENDER
                                   RICHMC             NOT      DEL IVE R A.5L.E               AS AD DP. E S 5 E D
                                                                   l!«»o!       c    -rrt    p f>e uj a o r\
                                                BC:     7 7802206699                          * 19 3 3-86782-15-43
                                                      !'' n 11 JiI!«!! »•»I Ml!«! 11 i1j'|tt"t 1' ill!] !]*1' I*!'1'*'1'!*!•• 1'! I'1<